Case 3:20-cv-00473-DPJ-FKB Document 11-4 Filed 08/31/20 Page 1 of 4

0B

Office ofthe Sheriff
Kemper County, Mississ ppi

330 Stennis Industrial Park Road. Telephoné: 601-743-4880. DeKalb, Mississippi 39328
Fax::601+743:4882

James Re. Moore, : Sheriff
VICTIM INFORMATION FORM

Name: Kathy Naung r Ga I

Address: _' S34 Swe Ko, Yrestin , MS 389344

Contact Number(s): _ 4 0/ Y/16 + 9268 A» ay

Complaint Filed Against: Darsy! Wright SQ) Witur Reéd kal.

Statement of facts that you are ersonally aware of regarding this case:

fae Joly Il, 2019 f porchasta propuréy © 300 Watty llded

Heston MAS. FT immecatys'told Lenane LZ corchastel

Aroputy. LF whs intormed sp’ was selling [tem but of
house ahd [wut 2D aSle. She immddiatidd got hostile
Saying Sht wanted to ilk me up, urnt ite house slaned
dear dtd Sard whe Shopld “blow MY ASS AO" =L Cauled

police Ofa. Daniel H. dame Lo Sten.” He Sio2 With both of
US. lashed (fF Coble) take hictores, She vetusid. Ofe pyc
to make hor let mein MY house. Lhveatinkd me in
tronte of OF. Lovell Brown aNd Sabritie. Willams.

Alor sure if Offieur made incident report. 1 also Sole with
Ypurritf Mike this morn he's Sopoost £0 tol! bake abgyt BLS MSSING -

#KICHY 0 Cail Lrom Snaps ='Brown Wl Erin Adi ler

[GO] -98)-9299) Sanng ft'd called prcasst horsul Wright
Caulid ehem Stating’ She'd Kill me if léany, bik +B
Ay prmpurty. His? advise wt to contact guthorrtits,

 

AE OIC SE NR, EN bees ee ee 4 Maman ate ee

 

 

 

 

 

 

 

 

 

 

 

 

Victim’s Signature: , Athy ibenie Date Filed: 7//8 fe

Witness Signature:

 
, Case 3:20-cv-00473-DPJ-FKB Document 11-4 Filed 08/31/20 Page 2 of 4

INCIDENT/OFFENSE REPORT
Kemper County Sheriff’s Department

CASE NUMBER: KSO1907023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INCIDENT TYPE COMPLETED FORCED ENTRY PREMISE TYPE TYPE VICTIM
1. DISTURBANCE O yes O No O yes O no RESIDENCE Spe
a lite ; 0 yes ONo O yes Ono a oecaen
w a WIN
a|3. O ves Ono O ves ONo 3 pice borane
i | INCIDENT LOCATION (ADDRESS) city STATE ZIP WEAPON TYPE
300 WALTER REED RD PRESTON MS | 39328
INCIDENT DATE TIME OCCURRED DISPATCH DATE DISPATCH TIME TIME ARRIVED TIME COMPLETE
7/18/19 10:00 O AM/PMO 7/18/19 10:00 0 AM /PMO 10:27 OAM/PMO 10:45 OaM/ePMO
VICTIM'S NAME RACE | SEX | AGE DOB PHONE NUMBER
KATHY DAVIS B F 12/27/66 | 6014169288
VICTIM'S ADDRESS city STATE ZIP
= | 434 SUTTLE RD PRESTON MS | 39328
Q HEIGHT WEIGHT | HAIR | EYES VISABLE DESCRIBE INJURY: NON-VISABLE
‘ INJURY COMPLAINT
VICTIM USING:
ALCOHOL O YES NOU UNK. Oyves O no Oyes ONo
DRUGS OYEs NOC UNK.
O suspect NAME RACE | SEX | AGE pos HIEGHT HAIR EVES
DORSYL WRIGHT B F "os
O RUNAWAY APPEARANCE (FACIAL HAIR, CLOTHES, TATOOS, ETC.)
5
& | O WANTED
5 ADDRESS City STATE | ZIPCODE
” | 0 ARREST 300 WALTER REED RD PRESTON MS 39328
SUSPECT USING: ARRESTED NEAR SCENE ARREST DATE TIME OF ARREST
0 JAIL ALCOHOL O ves noO unk.O . o
pruGS Oves “oO unk Qyves noO ‘ AM / PMD)

 

 

 

 

 

 

 

STOLEN
DAMAGED
BURNED

RECOVERED
SIEZED

 

 

 

 

 

 

 

 

 

REPORTING OFFICER BADGE # REPORT DATE TIME OF REPORT OFF (ATURE
DANIEL HAGGARD K8 7/19/19 12:15 D AM/PMO oy AL. / AK
UU

NARRATIVE: ON THE ABOVE TIME AND DATE | DEPUTY HAGGARD RESPONDED TO 300 WALTER REED RD FORA
DISTURBANCE. UPON MY ARRIVAL | COULD HEAR LOUD SHOUTING BEHIND THE RESIDENCE AND AT THAT TIME | MADE
MY WAY AROUND THE HOUSE. WHEN | GOT TO THE BACK PORCH | SAW 4 WOMEN, 1 ELDERLY LADY WAS SITTING AT A
SMALL TABLE AND THE OTHER 3 LADIES WERE HAVING A VERY LOUD ARGUMENT. | DEPUTY HAGGARD THEN TRIED TO
DEESCALATE THE SITUATION AND CALM EVERYONE DOWN. KATHY DAVIS AND DORSYL WRIGHT WERE ARGUING OVER
THE HOUSE AND CONTNENTS OF THE HOME THAT MS. DAVIS HAD RECENTLY PURCHASED AT A COURTHOUSE AUCTION.
AFTER THE SITUATION WAS SEMI CALM MS. DAVIS WAS ALLOWED TO TAKE PICTURES OF THE INSIDE OF THE HOME
AND | DEPUTY HAGGARD ACCOMPANIED HER AS SHE DID SO. AFTER THE PHOTOGRAPHS WERE TAKEN EVERYONE LEFT

THE HOME AND MS. DAVIS WAS ADVISED TO COME TO THE SHERIFF'S OFFICE TO GIVE A STATEMENT AND TALK TO AN
INVESTIGATOR. ALSO ATTACHED TO THIS REPORT IS A STATEMENT GIVEN BY KATHY DAVIS. END OF REPORT.
Case 3:20-cv-00473-DPJ-FKB Document 11-4 Filed 08/31/20 Page 3 of 4
. Case 3:20-cv-00473-DPJ-FKB Document 11-4 Filed 08/31/20 Page 4 of 4

ae

{ 4p

IN THE JUSTICE COURT OF KEMPER COUNTY, STATE OF MISSISSIPPI

 

STATE OF MISSISSIPPI
VS Docket # Page #
LYus if [ bw r 4 W , DEFENDANT
CRIMINAL AFFIDAVIT

IN THE NAME AND BY THE AUTHORITY OF THE STATE OF MISSISSIPPI:

tT Lau , being duly sworn, make this affidavit het
‘Daz sV/ Wag ot , the DEFENDANT, on or about the_/&*
dayof__ Oh kf : , 20/9 _, and within the jurisdiction of this County, did
willfully and unlawfully: (Specify the criminal conduct constituting the offense)

GtHayl pr prt katt Dov jp Fea be
Lh nent Shs bod fare lag th ren tong
0 kill haw i% she Cues pack to AG
propert! C(4b6E ouner is Kathf Raves hx
Aapannedh of 206 pla klar Kea cL Crp.
WS 342s5b 4 Kerra Cthadt/ Ties
fs wy VIAN ZS Single Assak}-
Attanpt 4 Crecle Beae G7-3-1)) la (5).
Wiss (ede 14492. An ndyiLel)

 

 

 

against the peace and dignity of the state.

Heep Das

AFFIANT

 

 

 
